Title: To Alexander Hamilton from James Wilkinson, 13 October 1800
From: Wilkinson, James
To: Hamilton, Alexander


City of Washington13th. Oct. 1800
Private
My Dear General
The order under cover will best explain to you, the Embarrassment I suffer for want of the Information & advice, I have long since sollicited from you. Without daring to condemn, I will lament your neglect of me, because it retards my puny arrangements, & prevents the completion of any system whatever: conscious of the variety, the extent, & the purpose of your Engagements at all times, to save you every trouble in my power, & at the same time to effect my views, I have presumed to order the Bearer Capt Huger to wait on you, to request the Books & papers of your late Adjutant Generals office, under such stipulations as you may think proper to give them to me. Should I err in this procedure my motives will I am persuaded excuse me to you, as I wish only to profit by your lights, & as far as I am able to mature your Systems. I am this Day informed that Col Stevens, has in possession a mass of Army Papers, which he wishes to deliver to some competent Authority. Will you have the goodness to give Him the necessary instructions in favor of Capt Huger, or should you think proper, will you take the trouble to transmit Him, the note under cover by the Hands of Mr. Huger supported by your Authority—otherwise I beg you to destroy this Note, subject as it is to your controul. I have ordered Capt. H. to submit his Instructions to your examination, & will thank you to expedite his course.
I have this Day recd. your Letter of the 8th Inst. which has reference to the proceedings of a General Ct. Martial in the case of Lt. Danforth, but on examination I find the proceedings incomplete, & return them immediately in the form they reached me, excepting the defence of Mr. D. which I have reserved. But my dear Sir do you think I can regularly decide on a Sentence affecting an officer, who has long since been discharged the service by Law? which from the information I possess, appears to be the situation of Mr. D. I shall receive your opinion as sanction to my Conduct, which shall be governed by your inclinations. I have not time for more, but the reiteration of my unalterable & Cordial affection & respect
Ja Wilkinson
